PAVY, Judge.
This is a companion case to Jocelyn Ardoin et al v. State of Louisiana, through the Department of Highways, La.App., 333 So.2d 412 (Appellate Docket No. 5329) in which a separate judgment is being rendered by us this date.
For the reasons stated in our decision in the companion case, the judgment appealed in the present matter is affirmed as to the liability of the State of Louisiana, through the Department of Highways, and it is reversed insofar as it rejected the demands against Cumis Insurance Society, Inc. and Julius Henry. It is now ordered, adjudged and decree that there be judgment herein in favor of plaintiff, Mrs. Linda Lou Hardy, in the full sum of $25,-000 and against State of Louisiana, through the Department of Highways, Cumis Insurance Society, Inc. and Julius Henry, in solido, with legal interest from date of judicial demand until paid and for all costs of these proceedings in the trial court. All costs of this appeal are assessed to defendants, Cumis Insurance Society, Inc. and Julius Henry.
AFFIRMED IN PART AND REVERSED IN PART AND RENDERED.
CULPEPPER, J., concurs in part and dissents in part and assigns written reasons.
DOMENGEAUX, J., concurs in part and dissents in part and assigns written reasons.
*421GUIDRY, J., concurs in part and dissents in part for reasons assigned by DOM-ENGEAUX, J. and both voted for rehearing.